291 S.W.3d 379 (2009)
In the Matter of the CARE AND TREATMENT of Wilbur SCHOTTEL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70859.
Missouri Court of Appeals, Western District.
September 8, 2009.
Emmett D. Queener, Columbia, MO, for Appellant.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM:
Mr. Wilbur Schottel appeals from the trial court's judgment finding Wym. as a sexually violent predator after a jury trial and ordering him to remain committed to the custody of the Department of Mental Health.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).